           Case MDL No. 2804 Document 6328 Filed 11/26/19 Page 1 of 4



                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


   IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION                            MDL No. 2804


The County Commissioner of Carroll County, Maryland v. Allergan PLC et al., D. Maryland,
                            Case No. 1:19-cv-03254-GLR


    NOTICE OF OPPOSITION TO CONDITIONAL TRANSFER ORDER - CTO-122
       Pursuant to Rule 7.1(c) of the Rules of Procedure of the Judicial Panel on Multidistrict

Litigation, Plaintiff, The County Commissioner of Carroll County, Maryland, in the above-

referenced action hereby submits this Notice of Opposition to CTO-122 for transfer of its action

to MDL No. 2804 as a “tag along action.” Plaintiff will file a motion to vacate CTO-122 as to

the above-referenced actions pursuant to Rule 7.1(f) of the Rules of Procedure of the Judicial

Panel on Multidistrict Litigation.


Dated: November 26, 2019                   Respectfully submitted,

                                             /s/ Paul Mark Sandler
                                           Paul Mark Sandler (Md. Bar No. 00145)
                                           Joel I. Sher (Md. Bar No. 00719)
                                           Eric R. Harlan (Md. Bar No. 23492)
                                           SHAPIRO SHER GUINOT & SANDLER. P.A.
                                           250 West Pratt Street, Suite 2000
                                           Baltimore, Maryland 21201
                                           Tel: (410) 385-4277
                                           Fax: (410) 539 7611
                                           pms@shapirosher.com
                                           jis@shapirosher.com
                                           erh@shapirosher.com

                                           Attorneys for Plaintiff County Commissioner of
                                           Carroll County, Maryland
            Case MDL No. 2804 Document 6328 Filed 11/26/19 Page 2 of 4
IN RE: National Prescription
Opiate Litigation                                                                  MDL No. 2804




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION

 IN RE: National Prescription Opiate Litigation                          MDL No. 2804

                                   PROOF OF SERVICE

In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial Panel on
Multidistrict Litigation, I hereby certify that copies of the foregoing NOTICE OF
OPPOSITION TO CONDITIONAL TRANSFER ORDER - CTO-122 were served on all
parties in the following cases electronically via ECF, or as indicated below, on November 26,
2019.

Allergan PLC                                   Actavis PLC
Clonshaugh Business & Technology Park          5 Giralda Farms
Dublin, D17 E400, Ireland                      Madison, New Jersey 07940

Actavis Pharma, Inc.                           Watson Pharmaceuticals, Inc.
f/k/a Watson Pharma, Inc.                      n/k/a Actavis, Inc.
Corporate Creations Network Inc.               5 Giralda Farms
3411 Silverside Road                           Madison, New Jersey 07940
Tatnall Building, Suite 104
Wilmington, Delaware 19180

Watson Laboratories, Inc.                      Actavis LLC
5 Giralda Farms                                5 Giralda Farms
Madison, New Jersey 07940                      Madison, New Jersey 07940

Cephalon, Inc.                                 Teva Pharmaceutical Industries, Ltd.
1090 Horsham Road                              5 Basel Street
North Wales, Pennsylvania 19454                Petach Tikva 49131
                                               Israel

Teva Pharmaceuticals USA, Inc.                 Endo Health Solutions Inc.
Corporate Creations Network Inc.               The Corporation Trust Company
3411 Silverside Road                           Corporation Trust Center
Tatnall Building, Suite 104                    1209 Orange Street
Wilmington, Delaware 19810                     Wilmington, Delaware 19801



                                               2
            Case MDL No. 2804 Document 6328 Filed 11/26/19 Page 3 of 4
IN RE: National Prescription
Opiate Litigation                                                        MDL No. 2804

Janssen Pharmaceuticals, Inc.           Endo Pharmaceuticals, Inc.
CT Corporation System                   1090 Horsham Road
600 N. 2nd Street                       North Wales, PA 19454
Harrisburg, PA 17101

Janssen Pharmaceutica, Inc.             Ortho-McNeil-Janssen Pharmaceuticals,
n/k/a Janssen Pharmaceuticals, Inc.     Inc.
CT Corporation System                   n/k/a Janssen Pharmaceuticals, Inc.
600 N. 2nd Street                       CT Corporation System
Harrisburg, PA 17101                    600 N. 2nd Street
                                        Harrisburg, PA 17101

Mallinckrodt PLC                     Johnson & Johnson
3 Lotus Park                         One Johnson and Johnson Plaza
The Causeway                         New Brunswick, New Jersey 08933
Staines-Upon-Thames, Surrey TW18 3AG
United Kingdom

Michael Babich                          Richard Sackler
18391 North 97th Place                  25 Windrose Way
Scottsdale, Arizona 85255               Greenwich, Connecticut 06830

Theresa Sackler                         Kathe Sackler
15 E. 62nd Street                       76 Clapboard Hill Road
New York, NY 10065                      Westport, Connecticut 06880

Jonathan Sackler                        Mortimer D.A. Sackler
75 Field Point Circle                   8 E. 75th Street, Apt. 8#
Greenwich, Connecticut 06830            New York, New York 10021

Beverly Sackler                         David Sackler
60 Field Point Circle                   200 E. 66th Street, Apt. C2101
Greenwich, Connecticut 06830            New York, New York 10065

Ilene Sackler Lefcourt                  Maryland CVS Pharmacy, LLC
c/o The Hastings Center, Inc.           2405 York Road
71 Malcolm Gordon Road                  Suite 201
Garrison, New York 20635                Lutherville-Timonium, MD 21093




                                        3
            Case MDL No. 2804 Document 6328 Filed 11/26/19 Page 4 of 4
IN RE: National Prescription
Opiate Litigation                                                           MDL No. 2804



Rite-Aid of Maryland, Inc.               Rosen-Hoffberg Rehabilitation and
2405 York Road                           Pain Management
Suite 201                                1001 Cromwell Bridge Road
Lutherville-Timonium, MD 21093           Towson, MD 21286

Howard J. Hoffberg                       Norman B. Rosen
18 Norris Run court                      129 Beech Bark Ln
Reisterstown, MD 21136                   Towson, MD 21286




Dated: November 26, 2019             Respectfully submitted,

                                       /s/ Paul Mark Sandler
                                     Paul Mark Sandler (Md. Bar No. 00145)
                                     Joel I. Sher (Md. Bar No. 00719)
                                     Eric R. Harlan (Md. Bar No. 23492)
                                     SHAPIRO SHER GUINOT & SANDLER. P.A.
                                     250 West Pratt Street, Suite 2000
                                     Baltimore, Maryland 21201
                                     Tel: (410) 385-4277
                                     Fax: (410) 539 7611
                                     pms@shapirosher.com
                                     jis@shapirosher.com
                                     erh@shapirosher.com

                                     Attorneys for Plaintiff County Commissioner of
                                     Carroll County, Maryland




                                        4
